DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4 – 15, and 111 – 115 are allowed.
The following is an examiner’s statement of reasons for allowance:
	FR 2 363 355 is considered to represent the closest prior art. In the previous office action (Non-Final Rejection mailed August 18, 2021) claims 3, 4, 9, 11, and 14 were indicated to include allowable subject matter. 
	Independent claim 1 has been amended to include the subject matter from previous claims 2 and 3. The tabs (9) in FR ‘355 were considered to form the latches. The tabs (9) extend from an end of the filter cartridge in FR ‘355. There is no teaching or suggestion for tabs or latches in FR ‘355 that are located at least partially within the interior volume. Claims 4 – 8, 10, 12, 13, and 15 depend from claim 1 and are allowed for at least the same reason as claim 1. 
	Claim 9 has been amended to include the limitations from previous claims 1 and 8 to place it in independent form. FR ‘355 discloses three tabs (9). Two of which were considered to form the plurality of latches. A third was considered to form a guide pin capable of aligning the plurality of latches with the second part of the connection arrangement. There is no teaching or suggestion in FR ‘355 for a plurality of guide pins. 
	Claim 11 has been amended to include the limitations from previous claims 1 and 8 to place it in independent form. FR ‘355 discloses three tabs (9). Two of which were considered to form the plurality of latches. A third was considered to form a guide pin capable of aligning the plurality of latches with the second part of the connection arrangement. There is no teaching or suggestion in FR ‘355 for a guide pin that extends at an oblique angle to a radial line extending through the filtration media arrangement longitudinal axis. Claims 113 and 114 depend from claim 11 and are allowed for at least the same reason as claim 11. 
	Claim 14 has been amended to include the limitations from previous claims 1, 12, and 13 to place it in independent form. The resilient lip (6) in FR ‘355 was considered to form a biasing spring located proximate an end cap located at the filtration media arrangement second end. There is no teaching or suggestion for this end cap to include threads for engaging with a threaded member associated with the structure. Claim 115 depends from claim 14 and is allowed for at least the same reason as claim 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773